                                                                            1   LAFAYETTE & KUMAGAI LLP
                                                                                GARY T. LAFAYETTE (SBN 88666)
                                                                            2   Email: glafayette@lkclaw.com
                                                                                BRIAN H. CHUN (SBN 215417)
                                                                            3   Email: bchun@lkclaw.com
                                                                                1300 Clay Street, Suite 810
                                                                            4   Oakland, California 94612
                                                                                Telephone: (415) 357-4600
                                                                            5   Facsimile: (415) 357-4605

                                                                            6   Attorneys for Defendants
                                                                                COUNTY OF ALAMEDA and LORI COX
                                                                            7

                                                                            8   LAW OFFICES OF BONNER & BONNER
                                                                                CHARLES A. BONNER (SBN 85413)
                                                                            9   Email: cbonner799@aol.com
                                                                                A. CABRAL BONNER (SBN 247528)
                                                                           10
                                                                                Email: cabral@bonnerlaw.com
                                                                           11   475 Gate Five Road, Suite 212
                                                                                Sausalito, California 94965
LAFAYETTE & KUMAGAI LLP




                                                                           12   Telephone: (415) 331-3070
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                                Facsimile: (415) 331-2738
                                                                           13
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                                Attorneys for Plaintiff
                                                                           14   SYLVIA SOUBLET
                                                                           15

                                                                           16                                UNITED STATES DISTRICT COURT
                                                                           17                               NORTHERN DISTRICT OF CALIFORNIA
                                                                           18
                                                                                SYLVIA SOUBLET (aka SLYVIA                     Case No. 18-cv-03738-JST
                                                                           19   MYLES),
                                                                           20                  Plaintiff,                      STIPULATION AND REQUEST TO
                                                                                                                               EXTEND DEADLINE FOR CONDUCTING
                                                                           21   vs.                                            MEDIATION; [PROPOSED] ORDER
                                                                           22   COUNTY OF ALAMEDA and LORI COX,
                                                                                in her Official and Individual Capacity, and   Courtroom:    9, 19th Floor
                                                                           23   DOES 1-50 inclusive.                           Judge:        Hon. Jon S. Tigar
                                                                           24                  Defendants.                     Action Filed: July 24, 2018
                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                STIPULATION AND REQUEST TO EXTEND DEADLINE
                                                                                                FOR CONDUCTING MEDIATION; [PROPOSED] ORDER
                                                                                                           (Case No. 18-cv-03738-JST)
                                                                            1                                                        STIPULATION AND REQUEST
                                                                            2           Plaintiff Sylvia Soublet (“Plaintiff”) and Defendants County of Alameda and Lori Cox
                                                                            3   (“Defendants”) (collectively referred to as the “Parties”) through their respective counsel hereby
                                                                            4   stipulate and request as follows:
                                                                            5           WHEREAS on October 19, 2018, the Court issued an Order referring the Parties to a
                                                                            6   private mediation with the Honorable Maria-Elena James (retired) to be held by February 15,
                                                                            7   2019, pursuant to stipulation of the Parties;
                                                                            8           WHEREAS, due to difficulties relating to deposition scheduling, the parties were unable
                                                                            9   to schedule a mediation to take place by February 15, 2019; and
                                                                           10           WHEREAS the Parties have scheduled a mediation with Judge James for June 18, 2019,
                                                                           11   which is the first available date that works for the Parties and Judge James;
LAFAYETTE & KUMAGAI LLP




                                                                           12           NOW, THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED by and
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   between the Parties through their respective attorneys of record that the deadline to conduct
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   mediation be extended to June 18, 2019.
                                                                           15

                                                                           16
                                                                                DATED: April 9, 2019                                         LAFAYETTE & KUMAGAI LLP
                                                                           17
                                                                                                                                             /s/ Brian H. Chun
                                                                           18                                                                BRIAN H. CHUN
                                                                                                                                             Attorney for Defendants
                                                                           19                                                                COUNTY OF ALAMEDA and LORI COX
                                                                           20

                                                                           21
                                                                                DATED: April 9, 2019                                         LAW OFFICES OF BONNER & BONNER
                                                                           22
                                                                                                 S DISTRICT
                                                                                              ATE           C
                                                                                                                                             /s/ A. Cabral Bonner
                                                                           23                T                                               A. CABRAL BONNER
                                                                                                                            O
                                                                                        S




                                                                                                                                             Attorney for Plaintiff
                                                                                                                             U
                                                                                       ED




                                                                                                                              RT




                                                                           24                                        D
                                                                                                                RDERE
                                                                                                                                             SYLVIA SOUBLET
                                                                                   UNIT




                                                                                                   OO
                                                                                            IT IS S
                                                                                                                                    R NIA




                                                                           25
                                                                                                                           ar
                                                                                                                n S. Tig
                                                                                   NO




                                                                           26
                                                                                                 J u d ge J o
                                                                                                                                    FO
                                                                                    RT




                                                                                                                                LI




                                                                           27               ER
                                                                                       H




                                                                                                                            A




                                                                                                 N                              C
                                                                                                                   F
                                                                                                     D IS T IC T O
                                                                           28                              R
                                                                                                                                                                                  1
                                                                                                         STIPULATION AND REQUEST TO EXTEND DEADLINE
                                                                                                         FOR CONDUCTING MEDIATION; [PROPOSED] ORDER
                                                                                                                    (Case No. 18-cv-03738-JST)
                                                                            1                                      SIGNATURE ATTESTATION
                                                                            2           I hereby attest that I have obtained the concurrence of A. Cabral Bonner, counsel for
                                                                            3   Plaintiff, for the filing of this Stipulation.
                                                                            4
                                                                                                                                  /s/ Brian H. Chun
                                                                            5                                                    BRIAN H. CHUN
                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10

                                                                           11
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                                                                                2
                                                                                                  STIPULATION AND REQUEST TO EXTEND DEADLINE
                                                                                                  FOR CONDUCTING MEDIATION; [PROPOSED] ORDER
                                                                                                             (Case No. 18-cv-03738-JST)
